DETAILED ACTION
1.	This communication is in response to the Application filed on 11/26/2019. Claims 1-6 are pending and have been examined.
Claim Rejections - 35 USC § 103
2.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kennewick, et al. (US 20160148610; hereinafter KENNEWICK) in view of Baker, et al. (US 4783803; hereinafter BAKER).     
As per claim 1, KENNEWICK (Title: System and method of providing intent predictions for an utterance prior to a system detection of an end of the utterance) discloses “A voice recognition apparatus comprising: a processor to execute a program; and a memory to store the program (KENNEWICK, [Abstract], speech recognition; [0035], Processor(s) 112 may be programmed with one or more computer program instructions, which may be stored in storage device(s) 114, to perform one or more operations) which, when executed by the processor, performs processes of,  
acquiring a voice of a user (KENNEWICK, [0040], if the user input is a natural language utterance spoken by a user),
recognizing a most-likely term from among a plurality of predetermined terms, with regard to the acquired voice (KENNEWICK, [0040], the utterance may be processed by a speech recognition engine .. to recognize one or more words of the utterance <read on most likely term and other candidate terms from predetermined terms. Also see BAKER below>), 
identifying a voice segment from a start of the recognized most-likely term to [ a position at which a difference between a likelihood of the most-likely term and a likelihood of a second-most-likely term equals or exceeds a predetermined threshold ], and controlling [ sound output ] of the voice corresponding to the identified voice segment (KENNEWICK, [0007], an intent associated with a natural language utterance of a user may be predicted prior to a system detection of an end of the utterance. Based on the predicted intent, one or more words of a portion of the utterance that the user has not yet spoken (e.g., an utterance portion that the user is predicted to intend to speak) may be inferred. A set of words may be provided for presentation to the user where the set of words comprises one or more recognized words of a portion of the utterance spoken by the user and/or the inferred words of the non-yet-spoken portion of the utterance).”
KENNEWICK does not expressly disclose “.. to a position at which a difference between a likelihood of the most-likely term and a likelihood of a second-most-likely term equals or exceeds a predetermined threshold .. sound output ..” However, the limitation is taught by BAKER (Title: Speech recognition apparatus and method).     
In the same field of endeavor, BAKER teaches: [col. 3, lines 5-19] “the dynamic programming algorithm produces a score for each word in its active vocabulary after each frame of an utterance. This score corresponds to the likelihood that the frames received so far match the given word. After the score for each word in the active vocabulary is updated, it is compared with the best score produced for any word. If the difference between the score for a given word and the best score exceeds a certain threshold, that given word is removed, or pruned, from the active vocabulary and future frames are no longer compared against it <the process is continued until the most-likely term is compared against the second-most-likely term>. This technique greatly improves the computational efficiency, since it enables poorly scoring words to be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of BAKER in the system taught by KENNEWICK to provide likelihood scores for candidate word comparison with a purpose of words prediction based on partial utterances.
As per Claim 2 (dependent on claim 1), KENNEWICK in view of BAKER further discloses “15wherein the identifying process comprises identifying the voice segment on a word basis (KENNEWICK, [0040], the utterance may be processed by a speech recognition engine .. to recognize one or more words of the utterance; BAKER, [col. 4, lines 52-59], When the system detects what it considers to be the start of an utterance, it starts a dynamic programming process. This process matches each successive frame of acoustic data against each word in its active vocabulary. In doing so, it removes from the active vocabulary, after each frame, those words with match scores worse than a certain threshold).”
As per Claim 3, KENNEWICK discloses “A voice recognition apparatus comprising: a processor to execute a program; and a memory to store the program (KENNEWICK, [Abstract], speech recognition; [0035], Processor(s) 112 may be programmed with one or more computer program instructions, which may be stored in storage device(s) 114, to perform one or more operations) which, when executed by the processor, performs processes of,  
acquiring a voice of a user (KENNEWICK, [0040], if the user input is a natural language utterance spoken by a user),
recognizing a most-likely term from among a plurality of predetermined terms, with regard to the acquired voice (KENNEWICK, [0040], the utterance may be processed by a speech recognition engine .. to recognize one or more words of the utterance <read on most likely term and other candidate terms from predetermined terms. Also see BAKER below>),
identifying a character string from a start of the recognized most-likely term to [ a position at which a difference between a likelihood of the most-likely term and a likelihood of a second-most-likely term equals or exceeds a predetermined threshold ], and controlling [ display of the identified character string ] (KENNEWICK, [0007], an intent associated with a natural language utterance of a user may be predicted prior to a system detection of an end of the utterance. Based on the predicted intent, one or more words of a portion of the utterance that the user has not yet spoken (e.g., an utterance portion that the user is predicted to intend to speak) may be inferred. A set of words may be provided for presentation to the user <where words read on character string> where the set of words comprises one or more recognized words of a portion of the utterance spoken by the user and/or the inferred words of the non-yet-spoken portion of the utterance).”
KENNEWICK does not expressly disclose “.. to a position at which a difference between a likelihood of the most-likely term and a likelihood of a second-most-likely term equals or exceeds a predetermined threshold .. display of the identified character string ..” However, the limitation is taught by BAKER (Title: Speech recognition apparatus and method).      
In the same field of endeavor, BAKER teaches: [col. 3, lines 5-19] “the dynamic programming algorithm produces a score for each word in its active vocabulary after each frame 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of BAKER in the system taught by KENNEWICK to provide likelihood scores for candidate word comparison with a purpose of words prediction based on partial utterances.
As per Claim 4 (dependent on claim 3), KENNEWICK in view of BAKER further discloses “15wherein the identifying the identifying process comprises identifying the character string on a word basis (KENNEWICK, [0040], the utterance may be processed by a speech recognition engine .. to recognize one or more words of the utterance <where word reads on character string>; BAKER, [col. 4, lines 52-59], When the system detects what it considers to be the start of an utterance, it starts a dynamic programming process. This process matches each successive frame of acoustic data against each word in its active vocabulary. In doing so, it removes from the active .” 
Claim 5 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1. 
Claim 6 (similar in scope to claim 3) is rejected under the same rationale as applied above for claim 3. 
 				Conclusion
3.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG-TZER TZENG/	4/27/2021

Primary Examiner, Art Unit 2659